DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-43 are pending as filed on 09/27/2018 and subject to a restriction and election of species requirement.

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-27, drawn to a pharmaceutical composition comprising an adrenergic rectpor interacter, classified in A61K 31/05.

II.	Claim 28, drawn to a method of making a pharmaceutical composition, classified in A61K 31/05.

III.	Claim 29, drawn to a device that holds a pharmaceutical composition, classified in A61K 31/5513.

IV.	Claim 30, drawn to a pharmaceutical composition comprising an aporphine alkaloid interacter, classified in A61K 31/335.

V.	Claim 31, drawn to a pharmaceutical composition comprising a vasodilator interacter, classified in A61K 31/137.

VI.	Claim 32, drawn to a pharmaceutical composition comprising an interacter that creates increased blood flow/enables flushing of tissue to modify transmucosal uptake of the active component, classified in A61K 9/006.

VII.	Claim 33, drawn to a pharmaceutical composition comprising an interacter that has positive/negative heat of solution to modify transmucosal uptake, classified in A61K 9/006.

VIII.	Claim 34, drawn to a pharmaceutical composition comprising an interacter contained in a multilayer film with coterminous edges, classified in A61K 9/7007.

IX.	Claims 35-43, drawn to a method of treatment comprising administering the composition of Invention I. 

The inventions are independent or distinct, each from the other. 
Inventions I and IX as compared to each of Inventions IV-VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions contain different interacters having different designs, modes of operation, and effects. Likewise, the same rationale applies in comparing Inventions IV-VIII amongst each other. 
Inventions I, IX, and IV-VIII as compared to Invention II are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of Invention II does not include the particulars of the products of Inventions I and IV-VIII, specifically in that the process does not account for the polymeric matrix required in each of Inventions I and IV-VIII.
Inventions II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, Invention II recites a method of making a pharmaceutical composition, while Invention III recites a device designed to hold a pharmaceutical composition. On their face, the Inventions have different designs, modes of operation, and effects.
Inventions I, IX, and IV-VIII as compared to Invention III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, Invention Inventions I and IV-VIII recite a pharmaceutical composition, while Invention III recites a device designed to hold a pharmaceutical composition. On their face, the Inventions have different designs, modes of operation, and effects.
Inventions I and IX are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the process may be used with materially different products, e.g., aspirin.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required, because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
Claims 1-43 are generically (i.e., no species claims) directed to genuses of pharmaceutical compositions containing patentably distinct species drawn with distinct ingredients as polymeric matrices, adrenergic receptor interacters, permeation enhancers, and stabilizers. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, claim 7 generically requires a phenylpropanoid. Claim 10 defines the phenylpropanoid as chavicol, while claim 11 defines it as safrole, such that the phenylpropanoid cannot simultaneously be chavicol and safrole. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Claims 1-43 are pending and subject to a restriction and election of species requirement.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/Primary Examiner, Art Unit 1655